Cuddeback, J.—
This action was brought to compel specific performance by the defendant Howard Gurdon Wallace, individually and as executor, of a contract made between J ames P. Wallace and his wife, Juliet Wallace, to execute mutual irrevocable wills.
*11The complaint alleges that shortly prior to- the 18th day of May, 1894, James P. Wallace and his wife, Juliet AYallace, entered into a contract whereby it was agreed that the husband should make his will devising and bequeathing to his wife all his property, real and personal, provided she should be living at the time of his death, and if she was not living, to direct that his estate should be divided into two equal parts, one part going to certain of his relatives, and the other part to certain of his wife’s relatives. The contract also- provided that the wife should make her last will and testament, devising and bequeathing all her property and estate to her -husband, provided he should be living at the time of her death, and if not living, to direct that her property be divided into two equal parts, and disposed of in the same manner and to the same persons mentioned in the will -of the husband.
The -contract also was that the wills so made should be irrevocable and forever binding upon the parties. The complaint further alleges that the contract was duly executed, and mutual and reciprocal wills were made as provided for on May 18, 1894.
On January 18, 1897, the husband, James P. Wallace, died, and his last will and testament, made -according to the provisions of the contract, was duly proved, and bis estate was disposed of as provided by the will. Subsequently, and on May 2, 1902, the widow, Juliet Wallace, made another last will and testament contrary to the provisions- of the contract, and to the will of May 18, 1894. She died on November 29, 1909, and her will made in 1902 was proved and admitted to- probate, and the defendant Howard Gordon AAiallace, the executor therein named, was proceeding to dispose of and distribute the estate of the decedent in compliance with such will when this action was brought.
The plaintiffs were beneficiaries under both wills of Juliet Wallace, but the shares that they would- have received under the will of 18-94 were considerably larger than those- which they *12received under the will of 1902. The defendant Howard Gurdon Wallace was also a legatee under both wills of Juliet Wallace, but he received a very much larger portion .of her estate as residuary legatee under the second and last will than under the first.
The will executed by Juliet Wallace on May 18, 1894, -could not be produced on the trial of the action, and secondary' evidence was offered to show its contents. The lawyer who drew the will of the husband, James P. Wallace, in 1894, and who, it was alleged, had also- drawn the will of Juliet Wallace in that year, was dead at the time of the trial. Three witnesses who had all been employed by the lawyer were called upon to show the execution and contents of the missing will.
The first witness, John F. Devlin, testified that he had made an examination in the office of the deceased lawyer of the papers connected with the estates of James P. and Juliet Wallace, and had found what purported to be a typewritten co-py'of the will of Juliet Wallace, executed May 18, 1894. The next witness, Charles Flynn, was a clerk in the office of the same lawyer, and he testified that he had made the engrossed copy of the will of Juliet Wallace which was executed, and that he was a witness to the will and had also witnessed the will of James- P. Wallace. He further testified to the due publication and execution of the will of Juliet Wallace, and that the other subscribing witnesses thereto-were dead. The third witness, James H. Leddy, was a stenographer in the same law -office. He testified that he had made the typewritten copy produced by the witness Devlin from the engrossed copy of the will made by Flynn, and that - after making the co-py he compared it with Flynn.
The- typewritten copy was thereupon offered and received in evidence. 'The testimony of the three witnesses, Devlin, Flynn and Leddy, was first received by the trial court, but was after-wards stricken out on motion, and an exception taken to this last ruling of the court presents the main question argued on *13this appeal. The evidence was struck out as improper under section 835 of the Code of Civil Procedure because it revealed a confidential communication between attorney and client. With this ruling fell' also the typewritten copy of the will, based on the evidence excluded.
' The -court excluded the testimony upon the authority of Matter of Cunnion (135 App. Div. 864, 201 N. Y. 123). In that case what purported to be the last will of the testator -was offered for probate, and it was sought to show that he had made a subsequent will substantially revoking the one offered. The second will could not be found, and to prove its contents .the attorney who drew the will .and his stenographer were called as witnesses. The attorney produced a paper which was- marked for identification, and the stenographer testified that she had made a copy of this paper and returned it with the copy to the attorney. The attorney then testified that the copy was the second will. It was held that the evidence of the attorney and his stenographer and the paper offered were properly excluded.
I think that 'decision is inapplicable and that the case under consideration rather falls within the principle of Hurlburt v. Hurlburt (128 N. Y. 420) ; Doheny v. Lacy (168 N. Y. 213) and Britton v. Lorenz (45 N. Y. 51). In Hurlburt v. Hurlburt a father and son went together to am attorney for advice on a matter in which they were both interested. The father and son were 'both dead and in a contest between their representatives the Court held that the attorney was a competent witness to prove the statements- of the deceased clients. The court.said: “It ha® frequently been held that the privilege secured by this rule of law (section 835 of the Code) does not apply to a case where two or more persons consult an attorney for their mutual benefit, .that it cannot be invoked' in any litigation which may thereafter arise between such persons, but can be in a litigation between them and strangers-.”.
The only material difference 'between the facts in the case at *14bar and Hurlburt v. Hurlburt is that it does not here appear that both James P. Wallace and Juliet Wallace were present when the instructions to the attorney regarding the wills were given. But it does appear that at the same time and place and before the same witnesses they executed their mutual wills, which were prepared by the same attorney, and that such wills contained reciprocal and identical provisions.
It was not essential that the statements of Mr. and Mrs. Wallace to the attorney should have been actually made in the presence of each other to bring the ease within the rule laid down in Hurlburt v. Hurlburt. If both were not present when the communications to the attorney were made, it is certain that such communications were intended for the information of both of them. Heither intended what was said to the attorney with regard to the wills was to be kept a secret from the other. The business could not have been done in that way. The disability of an attorney to act as a witness applies only when the communications are intended to be confidential.
In Wigmore on Evidence (§ 2312) it is said: “ There may be a relative, not an absolute, confidence. The chief instance occurs when the same attorney acts for two parties having a common interest; and each party communicates with him. Here the communications are clearly privileged from disclosure at the instance of a third person. Yet they are not privileged in a controversy between the two original parties, inasmuch as the common interest and employment forbade concealment by either from the other.”
It was error for the court to strike out- the testimony of the three witnesses, Devlin, Flynn and Teddy, but the question remains whether the error was so prejudicial as to require a reversal of the judgment.
The plaintiffs rely very largely upon the contents of the wills themselves to establish the fact that there was a contract to make them irrevocable, and cite the case of Rastetter v. Hoen*15ninger (214 N. Y. 66) to sxistain this proposition. In that case there was a joint will, one instrument, executed by husband and wife, giving to the survivor of them the income of their property for life, with the remainder to their children. The court found, from the language used and the attending circumstances, that the will showed an agreement by tie parties thereto not to revoke it. The mutual wills in the present case show no such agreement., but, to my mind, rather the contrary.
James P. Wallace and his wife were a childless couple. They had lived together, contented and happy, for many years. It was no doubt their intention that their joint property should go absolutely to the -survivor. That purpose their reciprocal wills clearly and surely accomplished. Each gave to the survivor all his or her property absolutely. That absolute gift is strong evidence that the subsequent provision of the wills in favor of collateral relatives remained altogether subject to the control of the survivor.
The case of Edson v. Parsons (155 N. Y. 555, 568, 510) was in many respects very much like the case here: In Edson v. Parsons, two sisters, who were maiden ladies, upwards of the age of sixty years, living together, made their mutual wills, drawn by the same attorney and executed at the same time, before the same witnesses. The scheme of the wills was alike. Each testatrix gave to- the other a large part of her estate and made provision for a brother. One of the sisters died and the survivor thereafter executed another will making a different provision for the brother. This court, in sustaining the finding of the trial court, held that the mutual wills showed no contract that they were not to be revoked by the survivor. The court said: “ The wills were similarly made and, hence, showed concert of action and. similarity of purpose; but not necessarily a binding agreement of such solemnity and far-reaching consequences, as the appellant claims.” The court also said: “ I think it needs no further argument to show that to attribute to *16a will the quality of irrevocability demands the most indisputable evidence of the agreement, which is relied upon to change its ambulatory nature, and that presumptions will not, and should not, take the place of proof.”
The plaintiffs produce certain extrinsic evidence, which, it is argued, taken with the wills, furnishes proof of an express agreement between James P. Wallace and his wife to make their mutual wills irrevocable.
The plaintiffs called one James P. IToyt, a cousin of James P. Wallace, who testified that four days before the making of the wills in May, 1894, Mrs. Wallace, in the presence of her husband, said to him, the witness: “ James, do you expect anything from your cousin’s estate when he dies ? ” The witness made no reply, and Mrs. Wallace continued: “Well, James, my husband, and I have agreed now to make a final disposition of our property and we are making our mutual wills in accordance with that agreement, and I have to say to you, James, that we have agreed not to include you in our wills and that we have decided to divide our property among our relatives nearer than you, equally dividing the property between the two families, but, James, we shall not forget you. We shall remember you as we have done in the past as long as we live.”
The plaintiffs also called Ida T. Whitcomb, a friend of the Wallace family, who testified that James P. Wallace said to her in the presence of his wife that “ they had agreed and had made their wills; that the terms of each were identical and that the survivor was to carry out the terms of both wills, and that these wills w-ere final, and that in order to have all definitely arranged they had had a meeting of their family, and the family had been made to understand that they were final.” The witness also testified that shortly after the death of James P. Wallace she had a conversation with Mrs. Wallace in. which the latter spoke of having much on her mind and to think of, but *17that one thing was settled for all time and that was the wills that they had made, and that it would never he changed.
A further piece of testimony relied on by the plaintiffs is a letter written by Mrs. Wallace after her husband’s death to one of the firm of attorneys to which the lawyer who- had drawn the mutual wills in May, 1894, belonged, regarding a codicil which she executed. In the letter she,1 said: “My husband gave me advice before his death to send at once for you for instructions to probate his will; that I might add a codicil to mine which we'both wished for our faithful servants, which he did not think' best to add to both of our wills. * * * ”
The witnesses James P. Hoyt and Ida T. Whitcomb were not disinterested. The former expected that some provision for his benefit would be made from the estate of James P. Wallace,- and the statement to which he testifies was simply notice to him that -he would get nothing. > I think the same may be said of the latter witness, and she whs told by both Mr. and Mrs. Wallace that they had made their wills, and that the wills were final. The letter of Juliet Wallace to the attorneys relating to a codicil to her will is without significance so far as concerns the issues in'this action.
The rule of law is that the evidence required to show a contract by one deceased, to dispose of his property in a certain manner after his death, must be clear and convincing, or it will not be regarded as sufficient. (Edson v. Parsons, supra ; Taylor v. Higgs, 202 N. Y. 65 ; Rosseau v. Rouss, 180 N. Y. 116 ; Tousey v. Hastings, 127 App. Div. 94, 194 N. Y. 79.)
The testimony of the witnesses James P. Hoyt and Ida T. Whitcomb fell far short of satisfying this rule, and it was not sufficient, as the trial court held, to show a contract between James P. Wallace and his wife, Juliet, to make mutual irrevocable wills. If to their testimony is now. added such evidence as the mutual wills themselves furnish the proof is still insufficient.
*18The error made in striking out the testimony of the witnesses Devlin, Flynn and Leddy was not, therefore, so prejudicial as to lead to a reversal of the judgment appealed from. (Post v. Brooklyn Heights R. R. Co., 195 N. Y. 62.) There are other questions raised hy the respondents which, in view of the conelusion reached, it is not necessary to consider. ■
I recommend that the judgment be affirmed, with costs.
Willard Bartlett, Ch. J., Werner, Collin, Cardozo and Seabury, JJ., concur.
Judgment affirmed.